


EXHIBIT 10.6














Eversource Deferred Compensation Plan













Effective January 1, 2014

Restatement Date July 1, 2015











ARTICLE 1
PURPOSE

The purpose of the Eversource Deferred Compensation Plan (the “Plan”) is to
provide a means whereby the Company (as hereinafter defined) may afford
increased financial security, on a tax-favored basis, to non-employee trustees,
and a select group of “key management or other highly compensated employees” who
render valuable services important to the Company’s continued growth and
success, and who the Company desires to recruit and retain and encourage such
productive efforts.  This document represents a merger of the (1) Northeast
Utilities Deferred Compensation Plan for Executives, (2) Northeast Utilities
Deferred Compensation Plan for Trustees, (3) NSTAR Deferred Compensation Plan
(Executives) and (4) NSTAR Deferred Compensation Plan for Trustees (together,
the “Merged Plans”), effective as of January 1, 2014, and also reflects the
change of the parent company’s name from Northeast Utilities to Eversource
Energy.  Amounts deferred under any of the Merged Plans prior to January 1, 2014
will be subject to the terms and conditions of this Plan, to the extent
permissible under Section 409A of the Code (as hereinafter defined) and not
otherwise in conflict with the terms and conditions of the prior deferrals under
the Merged Plans.  

The Plan is intended to constitute an unfunded “top hat” plan within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  As a top hat plan, the Plan is not
subject to the eligibility, vesting, funding or fiduciary responsibility
requirements of ERISA.

ARTICLE 2
DEFINITIONS

“Account” means, with respect to a Participant, the account, including any
subaccounts, established on the books of account of the Company to record the
Participant’s interest in the Plan.

“Affiliate” means each direct and indirect affiliated company that as of January
1, 2014 directly or through one or more intermediaries, is controlled by, or is
under common control with Eversource Energy.

“Applicable Percentage” means the applicable percentage used for K-Vantage
Savings Plan Contributions for a particular Plan Year.

“Beneficiary” means the person or persons properly designated as such in
accordance with the Plan.

“Board” means the Eversource Energy Board of Trustees.

“Bonus” means annual cash bonus compensation under the Incentive Plan or any
other Company incentive plan for a particular Plan Year before deferral pursuant
to this Plan or pursuant to any agreement or any other plan of the Company
whereby compensation is deferred, including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced in
accordance with Code Section 125.





1




“Bonus Deferral” means that portion of Bonus properly deferred hereunder.

“Bonus Deferral Account” means the Plan Account holding Bonus Deferrals and any
earnings thereon.

“Change of Control” means the happening of any of the following:

(A)

When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company,
its Affiliates, or any Company or Eversource Energy employee benefit plan
(including any trustee of such plan acting as trustee), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Eversource Energy representing more than 20% of
the combined voting power of either (i) the then outstanding common shares of
Eversource Energy (the “Outstanding Common Shares”) or (ii) the Voting
Securities; or

(B)

Individuals who, as of the beginning of any twenty-four month period, constitute
the Trustees (the “Incumbent Trustees”) cease for any reason to constitute at
least a majority of the Trustees or cease to be able to exercise the powers of
the majority of the Trustees, provided that any individual becoming a trustee
subsequent to the beginning of such period whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Trustees shall be
considered as though such individual were a member of the Incumbent Trustees,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Trustees of Eversource Energy (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or

(C)

Consummation by Eversource Energy of a reorganization, merger or consolidation
(a “Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Common Shares and Voting Securities
immediately prior to such Business Combination do not, following consummation of
all transactions intended to constitute part of such Business Combination,
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation, business trust or other
entity resulting from or being the surviving entity in such Business Combination
in substantially the same proportion as their ownership immediately prior to
such Business Combination of the Outstanding Common Shares and Voting
Securities, as the case may be; or





2







 

(D)

Consummation of a complete liquidation or dissolution of Eversource Energy or
sale or other disposition of all or substantially all of the assets of
Eversource other than to a corporation, business trust or other entity with
respect to which, following consummation of all transactions intended to
constitute part of such sale or disposition, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Common Shares and Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Common Shares and Voting
Securities, as the case may be, immediately prior to such sale or disposition.

“Cash Retainer” means the annual cash retainer payable to a Trustee for Board
service, excluding reimbursement of travel and other incidental expenses
incurred for the Company’s benefit and in the course of rendering services to
the Company.

“Cash Retainer Deferral” means that portion of a Trustee Cash Retainer properly
deferred hereunder.

“Cash Retainer Deferral Account” means the Plan Account holding Cash Retainer
Deferrals and any earnings thereon.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Board’s Compensation Committee or its delegate.

“Company” means Eversource Energy, a Massachusetts voluntary association, and
any Affiliate which is authorized by the Board to adopt the Plan and cover its
Eligible Employees and whose designation as such has become effective upon
acceptance of such status by the board of directors of the Affiliate.  An
Affiliate may revoke its acceptance of such designation at any time, but until
such acceptance has been revoked, all the provisions of the Plan, including the
authority of the Board, the Committee and Plan Administrator, and amendments
thereto shall apply to the Eligible Employees of the Affiliate.  In the event
the designation is revoked by the board of directors of an Affiliate, the Plan
shall be deemed terminated only with respect to such Affiliate and subject to
compliance with Code Section 409A.  

“Disabled” or “Disability” means that a Participant is (A) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (B)
receiving long-term disability benefits under the Employer’s LTD Plan for a
period of not less than three months by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, in each
case, consistent with the requirements for a “disability” for purposes of Code
Section 409A.  





3







“Earnings Crediting Options” means the options for crediting earnings to
Accounts described herein.

“Eligible Employee” means an Employee who is a member of the group of selected
management and/or highly compensated Employees of the Company designated by the
Plan Administrator as eligible to participate in the Plan other than an
individual the Company treats as an independent contractor (and an individual
shall be treated as an independent contractor if payment for the individual’s
services is memorialized on a Form 1099 rather than Form W-2) or any individual
who has signed an agreement with the Company stating that the individual is not
eligible to participate in the Plan.

“Eligible Trustee” means any person serving as an Eversource Energy Trustee for
a particular Plan Year.

“Employee” means any person employed by the Company on a regular full-time
salaried basis.

“Employee Participant” means an Eligible Employee who properly enrolls in or
automatically is deemed to have enrolled in the Plan.

“End Termination Date” means the date of termination of Service with the Company
and its Affiliates, as determined by the Plan Administrator with reference to
Treasury Regulations Section 1.409A-1(h).

“Enrollment Agreement” means such properly completed, executed and filed form(s)
as may be required by the Plan Administrator to make deferrals hereunder.

“Equity Award” means a stock-based award granted under the Incentive Plan, other
than a stock option or stock appreciation right award.

“Equity Award Deferral” means that portion of an Equity Award properly deferred
hereunder.

“Equity Award Deferral Account” means the Plan Account holding Equity Award
Deferrals and any earnings thereon.

 “Incentive Plan” means the Eversource Incentive Plan, as amended from time to
time, and/or the NSTAR 2007 Long-Term Incentive Plan, as amended from time to
time, or their successors.

“K-Vantage Compensation” means compensation used to determine K-Vantage Savings
Plan Contributions for a particular Plan Year, but without imposing the Code
Section 401(a)(17) limits or excluding from Savings Plan compensation any
amounts deferred under this or any other nonqualified deferred compensation
plan.





4




“K-Vantage Deferrals” means Company K-Vantage Make-Whole Contributions credited
to a Participant’s K-Vantage Deferral Account under this Plan.

“K-Vantage Deferral Account” means the Plan Account holding K-Vantage Deferrals
and any earnings thereon.

“K-Vantage Employee” means an Eligible Employee who receives K-Vantage Savings
Plan Contributions.

“K-Vantage Make-Whole Contributions” means Company make-whole contributions
under Article 5.

“K-Vantage Savings Plan Contributions” means K-Vantage contributions under the
Savings Plan for a particular Plan Year.

“LTD Plan” means the applicable Company Long-Term Disability Plan, as amended
from time to time.

 “Participant” means a Trustee Participant or an Employee Participant.

“Plan” means this Eversource Deferred Compensation Plan, as amended from time to
time.

“Plan Administrator” means the Senior Vice President - Human Resources of
Eversource Energy Service Company, or his or her delegate or successor.

“Plan Year” means the 12 month period beginning on each January 1 and ending on
the following December 31.

“Retirement” means:  (A) a Trustee’s termination of Service on the Board, or (B)
an Employee’s termination of Service with the Company, other than for “cause” as
determined by the Plan Administrator, on or after the earlier to occur of:

(a)

attainment of age 65,

(b)

eligibility for pension payments under the applicable Company non-qualified
supplemental retirement plan (as amended from time to time) or employment
related agreement, or

(c)

attainment of age 55 after completing at least 10 Years of Service.

“Retirement Plan” means the Eversource Pension Plan, as amended from time to
time.

“Salary” means annual cash base salary for a particular Plan Year, before
deferral pursuant to this Plan or any agreement or any other plan of the Company
whereby compensation is deferred (including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced in
accordance with Code Section 125), and excluding any special compensation such
as overtime, bonus payments, disability insurance benefits, severance





5




pay or other similar distributions and Company or Affiliate contributions under
any employee benefit plan or program.

“Salary Deferral” means that portion of Salary properly deferred hereunder.

“Salary Deferral Account” means the Plan Account holding Salary Deferrals and
earnings thereon.

“Savings Plan” means the Eversource 401k Plan, as amended from time to time.

“Service” means:  (A) the period of time a Trustee serves as a Board member, and
(B) the period of an Employee’s vesting Service credited under the Retirement
Plan, or, for a K-Vantage Employee, under the Savings Plan.  

“Specified Employee” means an Employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under
Section 409A of the Code, as determined by the Committee or the Board.  

“Trustee” means a non-employee member of the Board.

“Trustee Participant” means an Eligible Trustee who properly enrolls in or
automatically may be deemed enrolled in the Plan.

“Unforeseeable Emergency” means a severe financial hardship of a Participant
resulting from:  (A) an illness or accident of the Participant or the
Participant’s spouse or dependent as defined in Code Section 152 without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B); (B) a loss of the Participant’s
property due to casualty; or (C) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  Whether a Participant has an Unforeseeable Emergency shall be
determined by the Plan Administrator on the basis of all relevant facts and
circumstances and with reference to Treasury Regulations Section 1.409A-3(i)(3).

“Vesting” or “Vested” refers to the time after which deferrals and their related
earnings become non-forfeitable as provided herein.

“Voting Securities” means the common shares of Eversource Energy, par value
$5.00, or any successor security of Eversource Energy which carries the right to
vote generally in the election of the Board.

“Year of Service” means each year of credited service recognized for determining
vesting in a Participant’s accrued benefit under the Retirement Plan or, for a
K-Vantage Employee, in K-Vantage Contributions under the Savings Plan.











6




ARTICLE 3
ADMINISTRATION OF THE PLAN

The Plan Administrator is hereby authorized to administer the Plan and
establish, adopt, or revise such rules as it may deem necessary or advisable for
the administration of the Plan.  The Plan Administrator shall have discretionary
authority to construe and interpret the Plan, to make determinations, including
factual determinations, and to determine the rights, if any, of Participants and
Beneficiaries under the Plan, which shall be final and binding upon any
Participant and Beneficiary affected thereby.  The Plan Administrator and
members of the Committee shall be eligible to participate in the Plan while
serving as such, but no such person shall vote or act upon any matter which
relates solely to such person’s interest in the Plan as a Participant.  

ARTICLE 4
ELECTIONS TO PARTICIPATE

4.1

Elections to Participate.  Eligible Trustees and Eligible Employees designated
by the Plan Administrator may elect to participate in the Plan, or automatically
may be deemed to elect participation in the Plan, as provided herein and in
accordance with such rules as may be established by the Plan Administrator.

4.2

Irrevocable Elections.  Except as otherwise provided herein and permitted by
Code Section 409A, all deferral elections under the Plan shall be irrevocable.

4.3

Affirmative Annual Elections.  Annually, Eligible Trustees and Eligible
Employees may elect to participate in the Plan by filing such completed and
fully executed Enrollment Agreement as may be required by the Plan Administrator
before the end of the year preceding the Plan Year for which the deferral is to
occur.  Said Enrollment Agreement shall include:  (A) an election as to the
portion of any Salary, Bonus, Cash Retainer, Equity Award or other amount
approved by the Plan Administrator (as applicable) that will be deferred for
such Plan Year (in each case after applicable non-deferrable payroll tax
deductions), and (B) an election as to the form and timing of distribution of
Vested Accounts (and any earnings thereon) in accordance with the Plan, unless
an automatic election as to form or timing applies hereunder.

4.4

Affirmative Mid-Year Elections.

(A)

Mid-Year Eligible Trustees.  The Plan Administrator may permit a Trustee who
first becomes an Eligible Trustee after the beginning of a Plan Year to elect to
participate in the Plan with respect to the Cash Retainer for that Year by
filing an Enrollment Agreement before or within 30 days after the date of such
eligibility.  Such an Enrollment Agreement shall not apply to any Cash Retainer
amounts paid before the date such Enrollment Agreement is filed.

(B)

Mid-Year Eligible Employees.  The Plan Administrator may permit an Employee who
first becomes an Eligible Employee after the beginning of a Plan Year to file an
Enrollment Agreement before or within 30 days following the date of such
eligibility.  Such an Enrollment Agreement shall not apply to:  (i) Base Salary
paid before the date such Enrollment Agreement is filed, (ii) Bonus Compensation
paid for Service performed before such date, or (iii) Equity Awards granted
before such date.  

 

 

7

 

 

 

 

4.5

Automatic Elections.  

(A)

Trustee Equity Award Retainers.  An Eligible Trustee automatically shall be
deemed to elect deferral of any annual Equity Award granted as part of the
retainer for Board service for any Plan Year.  

(B)

Employee K-Vantage Make-Whole Contributions.  A K-Vantage Employee automatically
shall be deemed to elect deferral of any K-Vantage Make-Whole Contributions made
hereunder for any Plan Year.

4.6

Cancellation of Deferral Elections.

(A)

Employee Participants.  An Employee Participant’s election for a particular Plan
Year shall terminate as to all further deferrals for such Plan Year other than
K-Vantage and Equity Award Deferrals if such Participant:  (i) must terminate
such election to obtain a hardship distribution during such Plan Year under a
qualified retirement plan that includes a cash or deferred arrangement under
Code Section 401(k) as required by Treasury Regulations Section
1.401(k)-1(d)(3), (ii) becomes Disabled during such Plan Year, or (iii) receives
an Emergency Benefit (as defined in Section 6.3(B)) under the Plan during such
Plan Year.

(B)

Trustee Participants.  A Trustee Participant’s Cash Retainer Deferral elections
for a Particular Year shall terminate as to further deferrals for such Plan Year
if such Participant (i) becomes Disabled during such Plan Year, or (ii) receives
an Emergency Benefit under the Plan during such Plan Year.

ARTICLE 5
ACCOUNTS

5.1

Accounts.  The Plan Administrator shall establish and maintain Accounts for
Participants’ Salary Deferrals, Bonus Deferrals, K-Vantage Deferrals, Cash
Retainer Deferrals, Equity Award Deferrals and any other deferrals or credited
amounts permitted by the Plan Administrator hereunder.  Such deferrals, and any
earnings thereon, shall be credited to Accounts as provided herein.  Accounts
shall be reduced by amounts distributed to the Participant or Beneficiary or
deducted hereunder.

5.2

Employee Participant Accounts:  Crediting and Vesting of Deferrals.

(A)

Crediting and Vesting of Salary and Bonus Deferrals.  Salary Deferrals and Bonus
Deferrals shall be credited to an Employee Participant’s Account in accordance
with the process determined by the Plan Administrator.  Such amounts and any
earnings thereon shall be 100% Vested as of the date so credited.

(B)

Crediting and Vesting of K-Vantage Deferrals.  The Company shall make K-Vantage
Make-Whole Contributions to the Plan on behalf of a K-Vantage Employee.  Such
K-Vantage Make-Whole Contributions shall equal the Applicable Percentage for
such Plan Year multiplied by K-Vantage Compensation for such Year, reduced by
K-Vantage Savings Plan Contributions.  K-Vantage Make-Whole Contributions
hereunder will be credited to such Employee’s K-Vantage Deferral Account at
least once per year on the date(s) determined by the





8




Plan Administrator.  Such K-Vantage Make-Whole Contributions and any earnings
thereon shall become Vested at the same time as such Employee’s K-Vantage
Savings Plan Contributions.

(C)

Crediting and Vesting of Equity Award Deferrals.  Equity Award Deferrals shall
be credited to an Employee Participant’s Account as of the date such Awards are
granted.  Such Awards and any earnings thereon shall become Vested in accordance
with their terms and the applicable Incentive Plan.  

5.3

Trustee Participant Accounts:  Crediting and Vesting of Deferrals.

(A)

Crediting and Vesting of Cash Retainer Deferrals.  Cash Retainer Deferrals shall
be credited to a Trustee Participant’s Account in accordance with the process
determined by the Plan Administrator.  Such amounts shall be 100% Vested as of
the date so credited.

(B)

Crediting and Vesting of Equity Awards Deferrals.  Equity Award Deferrals shall
be credited to a Trustee Participant’s Account as of the date such Awards are
granted.  Unless otherwise provided by the Board or the Committee, such amounts
shall be 100% Vested as of the date so credited.  

5.4

Crediting of Earnings to Accounts.

(A)

Cash-Based Deferral Accounts.  All Accounts other than Equity Award Accounts and
such other Accounts as may be designated by the Plan Administrator shall be
credited with earnings in accordance with the Earnings Crediting Options elected
by the Participant for such Accounts from time to time until such Accounts are
paid out in full.  Participants may allocate such Accounts among the Earnings
Crediting Options available under the Plan in such percentages as may be
permitted by the Plan Administrator.  The deemed rate of return, positive or
negative, credited under each Earnings Crediting Option shall be based upon the
actual investment performance of such Savings Plan or other investment funds as
may be selected by the Plan Administrator in its sole discretion for inclusion
in this Plan from time to time, and shall equal the total return of such
investment funds net of asset based charges, including, without limitation,
money management fees and fund expenses.  A Participant may change Earnings
Crediting Options at such times and in such amounts as may be permitted by the
Plan Administrator in its sole discretion.  The Company reserves the right, on a
prospective basis, to add or delete Earnings Crediting Options as deemed
appropriate by the Plan Administrator in its sole discretion.  In the event of
such deletion, a Participant may, on or about the date thereof, reallocate
amounts invested in such Option, and any amounts to be credited thereto in the
future, among the remaining Earnings Crediting Options.

(B)

Equity Award Deferral Accounts.  Participant Equity Award Deferral Accounts and
any earnings thereon shall at all times be deemed invested in Voting Securities,
and any deemed dividends shall be deemed reinvested in additional Voting
Securities, unless otherwise permitted by the Plan Administrator (for Employee
Participants) or the Committee (for Trustee Participants).

In the event of a stock split, stock dividend, reclassification, reorganization
or other capital adjustment in the Voting Securities, the number of deemed
shares of Voting Securities





9




then credited to a Participant’s Account shall be adjusted in the same manner as
the shares of Voting Securities are adjusted.

5.5

No Company Investment Obligation.  Notwithstanding that earnings credited to
Participant Accounts are based upon the actual performance of certain
corresponding investment funds or Voting Securities, the Company shall not be
obligated to actually invest any amount deferred hereunder in any corresponding
or other investment funds or securities.

5.6

Valuation of Accounts.

(A)

Valuation of Cash-Based Accounts.  The value of a Salary Deferral Account, Bonus
Deferral Account, K-Vantage Deferral Account and Cash Retainer Deferral Account
as of any date shall equal the amounts theretofore credited to such Account,
including any earnings (positive or negative) deemed to be earned on such
Account hereunder, through the business day preceding such date, less amounts
previously deducted from such Account.

(B)

Valuation of Equity-Based Accounts.  The number of Voting Securities in an
Equity Award Deferral Account shall equal the number of shares of Voting
Securities credited thereto, plus the number of such shares deemed purchased by
reinvesting the earnings on previously credited Voting Securities, less amounts
previously deducted from such Account.  The value of such Voting Securities as
of any date shall be based on the closing market price reported on the New York
Stock Exchange on the business day preceding such date.

5.7

Account Statements.  A statement of account to shall be provided to each
Participant with respect to the Participant’s Account, at such times and in such
form as determined appropriate by the Plan Administrator.

ARTICLE 6
FORM AND TIMING OF DISTRIBUTIONS

6.1

Election of Distribution Form.  All distributions from all Accounts hereunder
shall be made in the form of a single lump sum unless otherwise permitted by the
Plan Administrator and properly elected in the Participant’s Enrollment
Agreement.  Except as otherwise provided herein, a Participant’s elections as to
the form of any distribution under the Plan shall be irrevocable in accordance
with the requirements of Code Section 409A.

6.2

Election of Distribution Timing.

(A)

Affirmative Elections by Employee Participants, and by Trustee Participants for
Cash Retainer Deferrals.  All distributions from all Employee Participant
Accounts and Trustee Participant Cash Retainer Deferral Accounts hereunder shall
be made upon a Participant’s End Termination Date unless otherwise permitted by
the Plan Administrator and properly elected in the Participant’s Enrollment
Agreement.  No Enrollment Agreement shall elect a distribution date sooner than
3 years after the Plan Year for which the deferral is to occur (or earlier
termination of Service).





 

 

10

 

 

 

 




 

(B)

Automatic Election by Trustee Participants for Equity Award Deferrals.  Trustee
Participants automatically shall be deemed to elect distribution of Equity Award
Deferral Accounts upon Retirement.

(C)

Irrevocable Elections.  Except as otherwise provided herein, a Participant’s
elections as to the timing of any distribution under the Plan shall be
irrevocable.  

6.3

Exceptions Where Participant Form and/or Timing Elections Inapplicable.

(A)

Permissible Change in Election.  Notwithstanding anything herein to the
contrary, and to the extent permitted by the Plan Administrator in its sole
discretion and Code Section 409A, a Participant may elect to change the
affirmatively elected form and/or timing shown on the Enrollment Agreement,
subject to the following conditions:  

(i)

No such change in election shall be effective until 12 months after the date the
changed Enrollment Agreement is filed with the Plan Administrator;

(ii)

Except in the event of payment upon death, any changed Enrollment Agreement must
be filed with the Plan Administrator at least 12 months before the earliest date
on which any deferrals (and earnings thereon) could be payable pursuant to the
Participant’s last election;

(iii)

Except in the event of payment upon death, the newly elected distribution date
shall be at least five years from the distribution date elected in the
Participant’s last election.  An installment form of payment shall be treated as
an entitlement to a single payment in accordance with the provisions of the
Treasury Regulations and such five-year delay shall apply to all payments under
the installment form.

(B)

Emergency Benefit.  Notwithstanding anything herein to the contrary, in the
event that the Plan Administrator, upon written request of a Participant,
determines in its sole discretion that the Participant has suffered an
Unforeseeable Emergency, the Company shall within 90 days of such determination
make a lump sum cash payment to the Participant from the Participant’s Salary,
Bonus, Vested K-Vantage Deferral and/or Cash Retainer Accounts in an amount
reasonably necessary to meet the Unforeseeable Emergency (which may include
amounts necessary to pay any Federal, State or local income taxes or penalties
reasonably anticipated to result from the distribution), provided that such
Unforeseeable Emergency may not be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or by cessation of deferrals under the Plan or any
other retirement plan maintained by the Company (the “Emergency Benefit”).  

(C)

Acceleration of Payment.  Unless prohibited by Code Section 409A, Plan
distributions shall be accelerated:

(i)

if payment is required to be made to an individual other than the Participant to
fulfill a domestic relations order as defined in Section 414(p)(1)(B) of the
Code; or

 

 

11

 

 

 

(ii)

if the aggregate amount of a Participant’s Vested Account on the End Termination
Date is less than $250,000, in which case such Account shall be distributed in a
single lump sum within 90 days of such date or on such later date as may be
required by Code Section 409A.

(D)

Disability.  In the event a Participant becomes Disabled during the
Participant’s Service, such Participant’s Vested Account shall be distributed as
of the date of Disability and any portion of the Participant’s Account that is
not vested as of the date of the Disability will be forfeited.  

(E)

Code Section 409A Delay.  Notwithstanding anything herein to the contrary, (i)
payment to any Specified Employee shall be made no earlier than the seventh
month after the End Termination Date (or upon death if earlier), and (ii) no
distribution shall be made earlier than the date otherwise permitted by Code
Section 409A.

(F)

Distribution following Change of Control.  If a Participant terminates Service
for any reason within two years following a Change of Control that qualifies as
a “change in control event” under Treasury Regulations Section 1.409A-3(i)(5),
notwithstanding anything else herein to the contrary, such Participant’s
Account, whether Vested or not, shall be distributed in a single lump sum within
90 days following such Participant’s End Termination Date or such later date as
may be required by Code Section 409A.

6.4

Payment and Valuation of Distributions.  

(A)

Lump Sum Distributions.  Lump sum distributions hereunder shall be made within
90 days of the applicable distribution date and in an amount equal to the Vested
value of the Participant’s Account as of the elected distribution date.

(B)

Installments Distributions.  Annual installment distributions shall commence to
be made (i) in the case of a Participant’s permitted election to receive
distribution on a specified distribution date, within 90 days of January 1 of
each calendar year in the installment period elected in a Participant’s
Enrollment Agreement, and (ii) in the case of a Participant’s election to
receive distribution upon termination of Service, in the calendar month
following the calendar month in which such Participant’s End Termination Date
occurs.  The amount of each installment shall equal:  (A) the Vested value of
the Participant’s Account as of the business day before the installment
distribution date, divided by (B) the number of installments so elected.

(C)

Form of Payment.  All Equity Award Deferral Accounts under the Plan will be
distributed in the form of Voting Securities and all other Accounts will be
distributed in the form of cash.

6.5

Distributions of Less than Entire Account Balance.  Distribution of less than a
Participant’s entire Account balance shall be made pro rata from each of the
Earnings Crediting Options to which such Account is then allocated.





12




ARTICLE 7
SURVIVOR BENEFITS

7.1

Designation of Beneficiary.  Each Participant may designate one or more
Beneficiaries as permitted by the Plan Administrator to receive any
distributions due following the Participant’s death.  Such designation shall be
made on such properly completed and executed and filed forms as may be required
by the Plan Administrator, and shall be effective when received by the Plan
Administrator.  Such designation may be changed or canceled at any time without
the consent of any such Beneficiary on such properly completed and executed and
filed forms as may be required by the Plan Administrator, and shall not be
effective until received by the Plan Administrator.  If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries shall have predeceased the
Participant, the Beneficiary shall be the Participant’s Savings Plan
beneficiary, or, if none, the Participant’s estate.  If a Participant designates
more than one Beneficiary, the interests of such Beneficiaries shall be paid in
equal shares unless the Participant has specifically designated otherwise.

7.2

Death of Participant Before Distribution Begins.  If a Participant dies before
Account distribution begins, distribution shall be made to the Participant’s
Beneficiary(ies) in a single lump sum within 90 days after death unless the
Participant’s Enrollment Agreement provides for distribution to Beneficiary(ies)
at the same time time/form as if the Participant had survived.

7.3

Death of Participant After Installment Distributions Begin.  In the event of a
Participant’s death after Account installment distributions begin, any remaining
installments shall be paid to the Participant’s Beneficiary(ies) at the same
time/form as if the Participant had survived.

7.4

Changes to Earnings Crediting Options.  In the event of a deferred Beneficiary
distribution hereunder, such Beneficiary may make changes to Earnings Crediting
Options to the same extent that the Participant could have made such changes
during the deferral period.

ARTICLE 8
MISCELLANEOUS

8.1

Amendment and Termination.  The Plan may be amended, suspended, discontinued or
terminated at any time by the Board or Committee; provided, however, that (A) no
such amendment, suspension, discontinuance or termination, unless required under
statute, regulation, or rule of a governing or administrative body having the
effect of a statute or regulation, shall reduce or in any manner adversely
affect the rights of any Participant with respect to benefits that are payable
or may become payable under the Plan based upon the balance of the Participant’s
Account as of the effective date of such amendment, suspension, discontinuance
or termination; (B) no such amendment, suspension, discontinuance or termination
shall cause any payment that a Participant or Beneficiary is entitled to receive
under this Plan to become subject to an income tax penalty under Code Section
409A; and (C) no such discontinuation or termination of the Plan may be effected
except in accordance with Treasury Regulations Section 1.409A-3(j)(4)(ix).  The
Plan Administrator is hereby authorized to make





13




ministerial or administrative amendments as he or she deems necessary or
advisable to carry out the proper and efficient administration of the Plan, or
to conform to applicable law or regulation.

8.2

Claims Procedure.  

(A)

Filing a Claim for Benefits.  A Participant or other person entitled to benefits
under the Plan (or the authorized representative of such Participant or other
person) may make a claim for benefits by filing a request with the Plan
Administrator.  Such request shall be made by such written, telephonic or
electronic means as shall be prescribed by the Plan Administrator.  All such
claims must be submitted within the "applicable limitations period."  The
"applicable limitations period" shall be six (6) years, beginning on (a) in the
case of any payment, the date on which the payment was made, or (b) for all
other claims, the date on which the action complained of occurred.
 Additionally, upon denial of an appeal pursuant to Subsection (D), a
Participant or such other person shall have six (6) years within which to bring
suit against the Plan for any claim related to such denied appeal; any such suit
initiated after such six (6) year period shall be precluded.

(B)

Notice of Denial of Claim.  If a claim is wholly or partially denied, the Plan
Administrator shall furnish the claimant with written or electronic notification
of the adverse benefit determination.  Any electronic notification shall comply
with the standards imposed by 29 C.F.R. Section 2520.104(b)-1(e)(1)(0, (iii) and
(iv). The notification shall set forth in a manner calculated to be understood
by the claimant:

(i)

the specific reason or reasons for the adverse benefit determination;

(ii)

reference to the specific Plan provisions on which the determination is based;

(iii)

a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

(iv)

a description of the Plan’s procedures for review of an adverse benefit
determination and the time limits applicable to such procedures, including a
statement of the claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.

Such notification shall be furnished to the claimant within ninety (90) days
after receipt of his or her claim, unless special circumstances require an
extension of time for processing such claim.  If an extension of time for
processing is required, the Plan Administrator shall, prior to the termination
of the initial ninety (90) day period, furnish the claimant with written notice
indicating the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render the benefit determination.  In
no event shall an extension exceed a period of ninety (90) days from the end of
the initial ninety (90) day period.

(C)

Appeal of Denied Claim.  A claimant or his or her authorized representative may
appeal an adverse benefit determination by filing a written request for review
with the Advisory Committee (as such term is defined in the Northeast Utilities
Service Company 401k





14




Plan) within sixty (60) days after receipt by the claimant of the notification
of such adverse benefit determination.  A claimant or his or her duly authorized
representative:

(i)

may submit to the Advisory Committee written comments, documents, records, and
other information relating to the claim for benefits; and

(ii)

shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant's claim for benefits.

The Advisory Committee's review of any adverse benefit determination shall take
into account all comments, documents, records and other information submitted by
the claimant or his or her authorized representative relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

(D)

Decision on Appeal.  The Advisory Committee shall provide the claimant with
written or electronic notification of the benefit determination on review not
later than sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing.  Any electronic
notification shall comply with the standards imposed by 29 C.F.R. Section
2520.104b-1(c)(1)(i), (iii) and (iv).  If an extension of time for processing is
required, the Advisory Committee shall, prior to the termination of the initial
sixty (60) day period, furnish the claimant with written notice indicating the
special circumstances requiring an extension of time and the date by which the
Advisory Committee expects to render the determination on review.  In no event
shall such extension exceed a period of sixty (60) days from the end of the
initial sixty (60) day period.

In the case of an adverse benefit determination, the notification shall set
forth in a manner calculated to be understood by the claimant, including
specific references to the pertinent Plan provisions, the determinations,
decisions and other actions of the Advisory Committee, taken in accordance with
the provisions hereof, which shall be final, conclusive and binding on all
parties, including the following:

(i)

the specific reason or reasons for the adverse determination;

(ii)

reference to the specific Plan provisions on which the determination is based;

(iii)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim for benefits; and

(iv)

a statement of the claimant's right to bring a civil action under Section 502(a)
of ERISA.

8.3

Limitation on Participant Rights.  Nothing in this Plan shall be construed as:
 (A) obligating Eversource Energy to secure the re-election of any Eversource
Energy Trustee, (B) obligating any Eversource Energy Trustee to stand for
re-election, (C) prohibiting any Eversource Trustee resignation, (D) conferring
upon any Participant any right to continue





15




employment or Service with the Company, or (E) interfering with the Company’s
rights to terminate any Participant’s Service and/or to take any personnel
action affecting any Participant without regard to the effect such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan.

8.4

Limitation on Company Actions.  Nothing in the Plan shall be construed to
prevent the Company from taking any action it deems appropriate or in its best
interest; provided, however, that no such action may diminish the then balance
or value of any Participant’s Account.  No Participant, Beneficiary, or other
person shall have any claim against the Company or its any of its employees,
members of the Board, members of the Committee or the Plan Administrator as a
result of such action.  Any decisions, actions or interpretations made under the
Plan by the Board, the Company, the Committee or the Plan Administrator shall be
made in its respective sole discretion, not as a fiduciary, need not be
uniformly applied to similarly situated individuals and shall be final, binding
and conclusive on all persons interested in the Plan.

8.5

Company Right of Offset.  If a Participant becomes entitled to a distribution
under the Plan, and at such time such Participant has any outstanding any debt,
obligation, or other liability representing an amount owing to the Company, then
the Plan Administrator in its sole discretion may offset such amount owed to the
Company against the amount of benefits otherwise distributable to the extent
permissible under Code Section 409A.

8.6

Nonalienation of Benefits.  Except as expressly provided herein, no Participant
or Beneficiary shall have the power or right to transfer (otherwise than by will
or the laws of descent and distribution), alienate, or otherwise encumber the
Participant’s interest under the Plan.  The Company’s obligations under this
Plan are not assignable or transferable except to:  (A) any corporation or
partnership which acquires all or substantially all of the Company’s assets or
(B) any corporation or partnership into which the Company may be merged or
consolidated.  The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

8.7

Withholding Taxes.  The Company may make such provisions and take such actions
as the Plan Administrator deems appropriate in its sole discretion for the
withholding of any taxes which the Company is required by any law or regulation
of any governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan from any amount otherwise payable to
the Participant (or Beneficiary).  To determine tax withholding on distributions
of Voting Securities, such Voting Securities shall be valued based on the
closing market price reported on the New York Stock Exchange on the day before
the distribution date.  If benefits payable to a Participant under the Plan
become taxable before the date actually paid, the Company will remit any
required withholding taxes and may pay to the Participant any additional amount
that the Company would have remitted as withholding if the taxable amount had
been paid to such Participant as wages.  Additionally, the Company may
distribute the amount necessary to pay the Federal Insurance Contributions Act
(FICA) tax due on compensation deferred under the Plan (the “FICA Amount”), plus
any income tax withholding imposed as a result of the payment of such FICA
Amount, in accordance with Code Section 409A.  If at any time this Plan is found
to fail to meet the requirements of Code Section 409A, the Company may
distribute the amount required to be included in the Participant’s





16




income as a result of such failure.  Any amount distributed under this Section
will be charged against amounts owed to the Participant and offset against
future payments.  For the avoidance of doubt, the Participant will have no
discretion, and will have no direct or indirect election, as to whether a
payment will be accelerated under this Section.  Each Participant, however,
shall be responsible for the payment of all individual tax liabilities relating
to any such benefits.

8.8

Indemnification.  The Company agrees to indemnify and defend to the extent
consistent with the Company’s declaration of trust  or other relevant corporate
documents any person carrying out functions of the Plan Administrator (including
any person who formerly carried out such functions) against all liabilities,
damages, costs, and expenses (including attorneys’ fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act or
omission taken in good faith in connection with the Plan.

8.9

Unfunded Status of Plan.  The Plan is intended to constitute an “unfunded” plan
of deferred compensation for Participants.  Benefits payable hereunder shall be
payable out of the general assets of the Company, and no segregation of any
assets whatsoever for such benefits shall be made.  Notwithstanding any
segregation of assets or transfer to a grantor trust, with respect to any
payments not yet made to a Participant, nothing contained herein shall give any
such Participant any rights to assets that are greater than those of a general
creditor of the Company.

8.10

Severability.  If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

8.11

Governing Law.  The Plan shall be construed in accordance with and governed by
the laws of the State of Connecticut, without reference to the principles of
conflict of laws to the extent not preempted by federal law.  Anything in this
Plan to the contrary notwithstanding, the terms of this Plan shall be
interpreted and applied in a manner consistent with the requirements of Code
Section 409A and the Treasury Regulations thereunder and the Company shall have
no right to accelerate or make any payment under this Plan except to the extent
such action would not subject any Participant or Beneficiary to the payment of
any tax penalty or interest under Code Section 409A.  Each payment hereunder
shall be a separate payment for purposes of Section 409A and the right to a
series of installment payments shall be treated as a right to a series of
separate payments for purposes of Section 409A. The Company shall have no
obligation, however, to reimburse a Participant for any tax penalty or interest
payable or provide a gross-up payment in connection with any tax liability of
the Participant under Code Section 409A.

8.12

Headings.  Headings are inserted in this Plan for convenience of reference only
and are to be ignored in the construction of the provisions of the Plan.

8.13

Gender, Singular and Plural.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may
read as the plural and the plural as the singular.

 

 

17

 

 

 

 

8.14

Notice.  Any notice or filing required or permitted to be given to the Company,
the Committee or the Plan Administrator hereunder shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Human Resources Department, or to such other entity as the Plan Administrator
may designate from time to time.  Such notice shall be deemed given as to the
date of delivery, or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

8.15

Disclaimer of Liability.  The Declaration of Trust of Eversource Energy provides
that no shareholder of Eversource Energy shall be held to any liability whatever
for the payment of any sum of money, or for damages or otherwise under any
contract, obligation or undertaking made, entered into or issued by the Board or
by any officer, agent or representative elected or appointed by the Board, and
no such contract, obligation or undertaking shall be enforceable against the
Board or any of them in their or his or her individual capacities or capacity
and all such contracts, obligations and undertakings shall be enforceable only
against the Board as such, and every person or entity, having any claim or
demand arising out of any such contract, obligation or undertaking shall look
only to the trust estate for the payment or satisfaction thereof.





18


